In the
United States Court of Appeals
For the Seventh Circuit

No. 99-2674

RICHARD CASSIDY,

Plaintiff-Appellant,

v.

INDIANA DEPARTMENT OF CORRECTIONS,

Defendant-Appellee.



Appeal from the United States District Court
for the Southern District of Indiana, Indianapolis Division.
No. 97 C 731--John D. Tinder, Judge.


Argued December 15, 1999--Decided January 4, 2000



  Before ESCHBACH, KANNE and EVANS, Circuit Judges.

  KANNE, Circuit Judge. Richard Cassidy, a blind
prisoner, brought suit against the Indiana
Department of Corrections ("IDOC") under the
Americans with Disabilities Act of 1990, 42
U.S.C. sec.sec. 12131-12134 ("ADA") and the
Rehabilitation Act of 1973, 29 U.S.C. sec. 794,
as amended ("Rehabilitation Act"). He alleged
that IDOC discriminated against him and refused
to accommodate his blindness in violation of
these statutes when IDOC intentionally denied him
access to programs, services, activities and
benefits that it provides to non-disabled
individuals in its custody. Consequently, he
sought compensation for a variety of injuries
arising from the alleged discrimination. Relying
on 42 U.S.C. sec. 1997e(e), which is part of the
Prison Litigation Reform Act of 1996, 110 Stat
1321 ("PLRA"), and on this court’s decision in
Robinson v. Page, 170 F.3d 747 (7th Cir. 1999),
the district court granted partial judgment on
the pleadings and held that Cassidy’s claims for
damages based on mental and emotional harm were
barred. This court granted Cassidy permission to
appeal the district court’s non-final order
barring the claims for damages for mental and
emotional injuries after the district court
certified the issue for appeal. See 28 U.S.C.
sec. 1292(b).

  Cassidy is in the custody of IDOC at the Wabash
Valley Correctional Facility in Indiana. In his
complaint, Cassidy alleged that IDOC
intentionally discriminated against him in
violation of the ADA and the Rehabilitation Act
by denying him access to various programs,
facilities, services, activities and benefits
enjoyed by the non-disabled. Principal among his
allegations of disability-based discrimination
were that defendants denied him meaningful access
to or use of the law library, recreational areas,
educational programs, job assignments, vocational
training, other programs and training, and
financial aid for education. Cassidy alleged that
he was otherwise qualified to participate in
these programs, facilities, services, activities,
and benefits. It is undisputed that the ADA, and
by extension, the Rehabilitation Act, apply to
state prisoners./1 See Pennsylvania Dept. of
Corrections v. Yeskey, 524 U.S. 206 (1998);
Crawford v. Indiana Dept. of Corrections, 115
F.3d 481 (7th Cir. 1997).

  IDOC filed a motion for judgment on the
pleadings, arguing that Cassidy’s cause of action
was void because he did not and could not allege
a physical injury in violation of sec. 1997e(e)
of the PLRA. Section 1997e(e) provides:
"Limitation on recovery. No Federal civil action
may be brought by a prisoner confined in a jail,
prison, or other correctional facility, for
mental or emotional injury suffered while in
custody without a prior showing of physical
injury." The district court denied the motion,
holding that even if sec. 1997e(e) applied to an
ADA action, it did not apply to bar Cassidy’s
entire action as IDOC contended. The district
court did, however, request Cassidy to file a
report describing specifically the relief sought.
As requested, Cassidy filed a report stating that
he wanted IDOC to compensate him for: (1)
emotional and mental harm, embarrassment, and
humiliation resulting from not being able to
pursue the same activities as the non-disabled;
(2) the loss of the opportunity to enjoy an early
discharge from prison or the chance of a pardon
or clemency based on efforts to rehabilitate
himself; (3) the loss of participation in and
advantages of activities to which the non-
disabled had access while in prison, and the loss
of the freedom of movement and social contact;
(4) a diminished quality of life; and (5) the
loss of access to programs, services and
activities guaranteed by federal law (presumably
to the extent that the non-disabled enjoyed these
rights). IDOC then filed a motion for partial
judgment on the pleadings. This time, the
district court granted the motion, holding that
sec. 1997e(e) barred Cassidy’s claims for
recovery for mental and emotional injuries.
  This court reviews de novo the grant of a
motion for judgment on the pleadings. First Natl.
Bank of Chicago v. Standard Bank & Trust, 172
F.3d 472, 475 (7th Cir. 1999).

  Cassidy first argues that his suit does not
fall within sec. 1997e(e)’s ambit, because he is
not bringing an action "for mental or emotional
injury . . . without a prior showing of physical
injury"; instead, he is bringing an action for
violations of his rights under the ADA and the
Rehabilitation Act to be free from disability-
based discrimination. Cassidy’s argument fails
under two Seventh Circuit cases. See Rowe v.
Shake, 196 F.3d 778, No. 98-4207, 1999 WL 1011930
at *2 (7th Cir. Nov. 8, 1999) (suggesting that a
prior showing of physical injury is not required
to bring a First Amendment claim, so long as the
prisoner does not seek recovery for mental or
emotional injuries); Robinson v. Page, 170 F.3d
747, 749 (7th Cir. 1999) (holding that prisoner’s
claims for mental or emotional injury were not
barred by sec. 1997e(e) where it was not yet
established if prisoner could establish a
physical injury).

  Cassidy also contends that Congress intended
that sec. 1997e(e) apply only to non-
constitutional tort claims in order to impose a
uniform standard on federal, state and local
prisoners seeking relief against official
tortfeasors. In support, he points to the
similarity of language between sec. 1997e(e) and
a PLRA addition to the Federal Tort Claims Act
which reads: "No person convicted of a felony who
is incarcerated while awaiting sentencing or
while serving a sentence may bring a civil action
against the United States or an agency, officer,
or employee of the Government, for mental or
emotional injury suffered while in custody
without a prior showing of physical injury." 28
U.S.C. sec. 1346(b)(2). This argument ignores
this court’s case law applying sec. 1997e(e) to
constitutional torts. See Rowe, 196 F.3d 778, No.
98-4207, 1999 WL 1011930 (First Amendment);
Robinson, 170 F.3d 747 (Eighth Amendment). Even
if the court accepts Cassidy’s argument as
applied to both constitutional and non-
constitutional torts, however, the plain language
of sec. 1997e(e) nonetheless unambiguously states
that "No Federal civil action" shall be brought
for mental or emotional damages without a prior
showing of physical injury. In light of this
plain language, we will not carve out exceptions
for which Congress did not provide. See Estate of
Cowart v. Nicklos Drilling Co., 505 U.S. 469, 475
(1992); LAC Courte Oreilles Band of Lake Superior
Chippewa Indians v. IRS, 845 F.2d 139, 144 (7th
Cir. 1988).
  Cassidy also argues that sec. 1997e(e) should
not apply to ADA claims, because the ADA has its
own remedial scheme designed to redress
discrimination, including a separate attorney’s
fees provision, 42 U.S.C. sec. 12205. Cassidy
points out that sec. 1997e(d) limits the recovery
of attorney’s fees available to prisoners under
42 U.S.C. sec. 1988, and that any mention of the
ADA is conspicuously absent from sec. 1988. As
IDOC reminds, though, sec. 1988 applies to other
civil rights statutes, including the Civil Rights
Act of 1964, indicating that Congress did not
intend to exempt such actions from sec.
1997e(e)’s ambit. And again, the plain language
of sec. 1997e(e) provides for no exceptions. See
also, Davis v. District of Columbia, 158 F.3d
1342, 1348-49 (D.C. Cir. 1998) (holding that sec.
1997e(e) precludes prisoner’s claim for emotional
injury under the ADA if there is no prior showing
of physical injury).

  A plain reading of sec. 1997e(e) tells us that
Cassidy’s claims for damages for mental and
emotional injuries, contained in paragraph one of
his "Report of Specific Forms of Relief Sought,"
must be barred, though Cassidy may nonetheless
pursue all of his other claims for damages.
Indeed, the Robinson case espouses this
viewpoint. See 170 F.3d at 748-49.

  The fact that the only cases dealing with sec.
1997e(e) in this circuit involve constitutional
torts makes Cassidy’s argument that sec. 1997e(e)
should apply only in the tort context more
interesting, particularly given that, as Cassidy
argues, the ADA provides its own remedial scheme
in sec. 12205. Again, though, strict adherence to
sec. 1997e(e)’s language prevents consideration
of whether Congress meant to impinge upon other
statutory causes of action.

 The decision of the district court is AFFIRMED.



/1 The chief difference between the ADA and the
Rehabilitation Act is that claims under the
latter require that the entity being sued receive
federal funding. See Washington v. Indiana High
Sch. Athletic Ass’n, Inc., 181 F.3d 840, 845 n.6
(7th Cir. 1999). Cassidy alleged that IDOC
receives such funding.